                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                             March 01, 2019
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS                                    David J. Bradley, Clerk

                           CORPUS CHRISTI DIVISION

SALVADOR ZAVALA,                                   §
                                                   §
          Plaintiff,                               §
VS.                                                §    CIVIL NO. 2:17-CV-285
                                                   §
MARTINEZ MIGEL, et al,                             §
                                                   §
          Defendants.                              §

                                              ORDER

       The Court is in receipt of Defendants’ Motion for Summary Judgment, Dkt.
No. 41; the Magistrate Judge’s Memorandum and Recommendation (“M&R”) to
dismiss case, Dkt. No. 47; and Plaintiff’s Objections to the M&R, Dkt. No. 49.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 47, in substance.1 Accordingly, the Court
GRANTS Defendants’ Motion for Summary Judgment, Dkt. No. 41. This case is
therefore DISMISSED WITH PREJUDICE. The Court DIRECTS the Clerk of
the Court to close the case.
       Final judgment will be entered separately.


       SIGNED this 1st day of March, 2019.


                                                    ___________________________________
                                                    Hilda Tagle
                                                    Senior United States District Judge


1 The Court declines to adopt the statements in Section V of the M&R that explicitly state or
implicitly express the Magistrate Judge’s recommendation that “[t]he competent summary judgment
presented in this case demonstrates that Defendants did not violate Plaintiff’s due process rights.”
See, e.g., Dkt. No. 47 at 12–14. Further, the Court declines to adopt the statement that “[t]he fact
that Warden Martinez ordered the forfeiture of the funds sometime after the disciplinary hearing
fails to suggest a due process violation.” See id. at 15. The Court instead concludes that Plaintiff has
submitted no summary judgment evidence which raises a genuine issue of fact regarding the
violation of Plaintiff’s due process rights.


1/1
